Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The applicant has amended independent claim 1 as follows:

    PNG
    media_image1.png
    211
    710
    media_image1.png
    Greyscale

Additionally, the applicant submitted arguments supporting his position a person of ordinary skill in the art would understand that the claimed lipid particle could not have been co-formulated with both RNA and water-soluble bisphosphonate and still deliver the bisphosphonate into target cells without premature release of the encapsulated water-soluble bisphosphonate compound before cellular uptake.  The applicant uses thermodynamics arguments regarding the charge ratio/stoichiometry of the positively charged cationic lipid and the negatively charged RNA and bisphosphonate molecules.  The examiner finds the applicant’s arguments persuasive for the amended scope of the claims.  Accordingly, the examiner allows the current claims.
Any comments considered necessary by applicant must be submitted no later 

Conclusion
Claims 1-2, 4-5, 7-8, 12-21, 46 are allowed.

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633